DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lawrence Crain on 02/22/2021.

The application has been amended as follows: 

Claim 10. (Currently Amended) A non-transitory computer program product comprising instructions which, when the program is executed by a computer, lead the computer to carry out the steps of the method according to claim 1.

non-transitory computer program product comprising instructions which, when the program is executed by a computer, cause the computer to carry out the steps of the method according to claim 11.

Allowable Subject Matter

Claims 1 – 15 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per the claims filed on 09/03/2020)	

With respect to claim 1 the prior art discloses A method for reconstructing a colour image acquired by a photosensitive sensor of size H x W, covered with a mosaic, of size H x W, of P filters of different colours making up a base pattern of size h x w such that h < H and w < W, said base pattern of the mosaic of filters being repeated so as to cover the mosaic of filters without overlap between the base patterns, said method being carried out by computer and comprising at least the following steps.

The prior art Kakarala et al US 2002/0191854 teaches using raw RGB image data for demosaicing logic to separate out the RGB image data into separate color planes for further processing then the processed RGB image data is then recombined into a single processed RGB image data. However, the prior art does not teach or fairly i, i ϵ [1,...,N], with P colour components, called reference images, for producing a second database of N images Ji, i ϵ [1,...,N] simulating images produced originating from the sensor, after acquisition by said sensor of the images of the first database, said reference images Ii and images produced Ji being represented respectively in the form of matrices of HW/(hw) vectors y1, x1 such that: 
the components of y1 are the P components of a reduced neighbourhood of size nh x nw of one of the HW/(hw) base patterns applied to the reference image Ii, 
the components of x1 are the components of a reduced neighbourhood of size nh x nw of one of the HW/(hw) base patterns applied to the image produced Ji, 
with nh > h and nw > w; 
and a second step of reconstructing a colour image producing the product of the demosaicing matrix D with a matrix representation of a mosaic image originating from the sensor after acquisition of the colour image by said sensor, said product of the demosaicing matrix D with the matrix representation of the mosaic image using an interpolation of the colour of each pixel of the mosaic image as a function of a neighbourhood, of size nh x nw pixels, of a base pattern of size h x w, corresponding to the base pattern of the mosaic of filters.

Dependent claims 2 - 15 are allowable for at least the reason that they depend on allowable independent claim 1.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454.  The examiner can normally be reached on Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/MARK T MONK/Primary Examiner, Art Unit 2696